               Case 1:21-cr-00048-LY Document 472 Filed 05/28/21 Page 1 of 2



AO 470 (01/09) Order Scheduling a Detention Hearing


                                   UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA                                                        §
                                                           §      Case Number: AU:21-CR-00048(10)-LY
vs.                                                        §
                                                           §
(10) Stephen Penberg                                       §
  Defendant




                        ORDER SCHEDULING A DETENTION HEARING



         A X detention hearing and a n/a preliminary hearing in this case is/are scheduled as follows:


Place:                      501 West Fifth Street, Austin, Texas, 78701   Courtroom No.: 8, 7 Floor
Presiding Judge:            Magistrate Judge Mark Lane                    Date and Time: June 02, 2021, at
                                                                          3:30 PM

      IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the
United States Marshal or any other authorized officer. The custodian must bring the defendant to the
hearing at the time, date, and place set forth above.

       If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.




                 28th day of May, 2021                     ______________________________
                               Date                        MARK LANE
                                                           UNITED STATES MAGISTRATE JUDGE
             Case 1:21-cr-00048-LY Document 472 Filed 05/28/21 Page 2 of 2




                       UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

USA                                             §
                                                §
vs.                                             §     Case Number: AU:21-CR-00048(10)-LY
                                                §
(10) Stephen Penberg                            §
      Defendant


             DEFENDANT'S RESPONSE TO NOTICE OF DETENTION HEARING

     Defendant, (10) Stephen Penberg, files this response to the Notice of Detention Hearing
which was issued by the Court. After further investigation, Defendant wishes at this time to
waive his/her right to the detention hearing, subject to his/her right to bring a motion concerning
detention at a later date.



                                                    Respectfully submitted,
Defendant


Date                                                Attorney for Defendant




                                CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was hand
delivered to the Assistant United States Attorney on the           day of           , 20      .




                                                    Attorney for Defendant
